Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin (US Pub. No. 20180059956) (hereinafter Tsirkin9956), and in view of Saladi (US Pub. No. 20150074662) (hereinafter Saladi).

4.	As per claim 1, Tsirkin9956 teaches a method comprising:
starting a first instance of an application on a host computer system (Tsirkin9956: Fig. 1: Element 102 and 114; Par. [0002]: starting the first instance of an application (e.g. run by the first virtual machine 114) on a host machine 102 (e.g. the host computer system));
identifying, among a second plurality of memory pages associated with a second instance of the application, a first memory page (Tsirkin9956: Fig. 1: Elements 114 and 116 ; Fig. 2: Elements 204 and 214: Par. [0002] – [0003] and Par. [0049]: scanning the first memory page 214 (e.g. allocated to the first virtual machine 114 which may run the first instance of the application) in the second plurality of memory pages 204 (e.g. allocated to the second virtual machine 116 which may run the second instance of the application);
identifying, among the first plurality of memory pages referenced by the data structure, a second memory page identical to the first memory page (Tsirkin9956: Fig. 2: Elements 204, 208, 212 and 214; Par. [0053]: identifying among the first plurality of memory pages stored in the data structure 208, the second memory page 212 (e.g. included in the second plurality of memory pages 204) identical to the first memory page 214).
modifying a pointer referencing the first memory page to reference the second memory page (Tsirkin9956: Fig. 1: Element 114; Fig. 2: Elements 212 and 214; Par. [0003]: modifying a page table entry (e.g. a pointer) of the first memory page 214 (e.g. associated with the first virtual machine 114) to point to the second memory page 212);
and releasing the first memory page (Tsirkin9956:  Fig. 2: Element 214; Par. [0003] removing first memory page 214).
Tsirkin9956 does not teach being responsive to detecting that the first instance completed an initialization stage, creating a data structure referencing a first plurality of memory pages created by the first instance of the application.
However, Saladi teaches being responsive to detecting that the first instance completed an initialization stage, creating a data structure referencing a first plurality of memory pages created by the first instance of the application preventing the first instance from storing user-specific data by, stopping the first instance of the application prior to the first instance of the application receiving variable input data (Saladi: Fig. 2A: Elements 210 and 275; Par. [0016]: the parent VM 210 (e.g. the first virtual machine is associated with the first instance of the application and the first plurality of memory pages) executes the sequence of commands including initialization sequence or reset sequence; Par. [0049]: upon completion of the sequence of commands (e.g. the completion of the initialization stage by the first instance or after the initialization), the parent VM 210 may generate the result 275 (e.g. a data structure). The initialization of the application starts, is completed and stopped.).
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Saladi with the invention of Tsirkin9956, for the purpose of detecting the completion of an initialization stage to create a data structure. By doing this, the system may start with in a known, clean data structure for the deduplication process. 

As per claim 2, Tsirkin9956 in view of Saladi further teaches the data structure comprises an array of pointers to the first plurality of memory pages (Tsirkin9956: Fig. 1: Element 114; Fig. 2: Element 208; Par. [0019]: the data structure 208 stores the page table entries (e.g. an array of pointers) of the first plurality of memory pages (e.g. allocated to the first virtual machine 114)).

As per claim 3, Tsirkin9956 in view of Saladi further teaches the data structure is indexed by memory page contents (Tsirkin9956: Fig. 2: Element 208; Par. [0019]: the data structure 208 is indexed by contents stored in the memory pages).

As per claim 4, Tsirkin9956 in view of Saladi further teaches write-protecting the first plurality of memory pages referenced by the data structure (Tsirkin9956: Fig. 2: Elements 208 and 214; Par. [0057]: write protecting the first plurality of memory pages referenced by the data structure 208).

As per claim 5, Tsirkin9956 in view of Saladi further teaches that libraries of the first instance of the application are loaded into memory (Tsirkin9956: Fig. 1: Element 114; Par. [0002]: the system may allocate resources such as applications, soft wares, operating systems (e.g. load the libraries) to each of the virtual machines (e.g. including the first virtual machine 114 associated with the first instance of the application and the first plurality of memory pages).

As per claim 6, Tsirkin9956 does not teach detecting that the first instance completed the initialization stage, detecting that the first instance of the application is in an idle state.
However, Saladi teaches detecting that the first instance completed the initialization stage, detecting that the first instance of the application is in an idle state (Saladi: Fig. 2A: Element 210; Par. [0022]: after the initialization, the parent VM 210 (e.g. the first virtual machine running the first instance of the application) may remain in a steady state or unchanged (e.g. in the idle state) for use by other virtual machines). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Saladi with the invention of Tsirkin9956, for the purpose of detecting the first instance of the application in an idle state at the completion of the initialization stage so that the system may restrict the modifications of the contents in the memory until the next instructions. 

As per claim 7, Tsirkin9956 in view of Saladi further teaches determining that contents of the second memory page are identical to contents of the first memory page (Tsirkin9956: Fig. 2: Elements 212 and 214; Par. [0019]: identifying the second memory page 212 is identical to the first memory page 214 if the contents stored at these memory pages are the same).

As per claim 8, Tsirkin9956 does not teach allocating the first plurality of memory pages in memory and initializing the first plurality of memory pages.
However, Saladi teaches allocating the first plurality of memory pages in memory and initializing the first plurality of memory pages (Saladi: Fig. 2A: Element 210; Par. [0016]: after the initialization, the system may allocate and initialize on the parent VM 210 (e.g. the first virtual machine storing the first plurality of memory pages)).
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Saladi with the invention of Tsirkin9956, for the purpose of allocating and initializing the first plurality of memory pages so that the system may start with in a known, clean state preventing erroneous program executions.

As per claim 9, Tsirkin9956 in view of Saladi further teaches the application is one of a virtual machine, a container, or a process running on the host computer system (Tsirkin9956: Fig. 1: Elements 102, 114; Par. [0002]: the application of the virtual machine 114 may run on the host machine 102 (e.g. the host computer system)).

As per claim 10, Tsirkin9956 in view of Saladi  further teaches modifying a page table entry associated with the first memory page (Tsirkin9956: Fig. 2: Element 214; Par. [0003]: modifying a page table entry (e.g. a pointer) of the first virtual machine (e.g. storing the first memory page 214)).

As per claim 17, Tsirkin9956 teaches a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processing device, cause the processing device to start a first instance of a first application on a virtual machine being executed by a host computer system (Tsirkin9956: Fig. 1: Elements 102, 106 and 114; Par. [0027]: machine-readable instructions stored on or in a non-transitory computer-readable medium that are executable by a processor 106 (e.g. the processing device); Par. [0002]: the first virtual machine 114 (e.g. running the first instance of an application) may operate on a host machine 102 (e.g. the host computer system));
identify, among a second plurality of memory pages associated with a second application, a first memory page, wherein the first application and the second application share a plurality of common libraries (Tsirkin9956: Fig. 1: Elements 114 and 116; Fig. 2: Elements 204 and 214: Par. [0002] – [0003] and Par. [0049]: scanning the first memory page 214 (e.g. allocated to the first virtual machine 114 which may run the first instance of the application) in the second plurality of memory pages 204 (e.g. allocated to the second virtual machine 116 which may run the second instance of the application); Par. [0002]: the virtual machines (e.g. including the first virtual machine 114 and the second virtual machine 116) may access the host machine’s resources such as applications, soft wares, operating systems (e.g. sharing the plurality of common libraries));
identify, among the first plurality of memory pages referenced by the data structure, associated with the first application, a second memory page that is identical to the first memory page (Tsirkin9956: Fig. 2: Elements 208, 212 and 214; Par. [0053]: identifying among the first plurality of memory pages stored in the data structure 208, the second memory page 212 identical to the first memory page 214).
modify a pointer referencing the first memory page to reference the second memory page (Tsirkin9956: Fig. 1: Element 114; Fig. 2: Elements 212 and 214; Par. [0003]: modifying a page table entry (e.g. a pointer or an address) of the first memory page 214 (stored in the first virtual machine 114) to point to the second memory page 212);
and release the first memory page (Tsirkin9956: Fig. 2 : Element 214 ; Par. [0003]: remove the first memory page 214).
Tsirkin9956 does not teach being responsive to detecting that the first instance completed an initialization stage, responsive to detecting that the first instance completed an initialization stage, to create a data structure referencing a first plurality of memory pages created by the first instance of the application; 
However, Saladi teaches being responsive to detecting that the first instance completed an initialization stage, responsive to detecting that the first instance completed an initialization stage, to create a data structure referencing a first plurality of memory pages created by the first instance of the , preventing the first instance from storing user-specific data by, stopping the first instance of the application prior to the first instance of the application receiving variable input data (Saladi: Fig. 2A: Elements 210 and 275; Par. [0016]: the parent VM 210 (e.g. the first virtual machine running the first instance of the application and containing the first plurality of memory pages) executes the sequence of commands including initialization sequence or reset sequence; Par. [0049]: upon completion of the sequence of commands (e.g. the completion of the initialization stage by the first instance or after the initialization), the first instance of the parent VM 210 may generate the result 275 (e.g. a data structure) The initialization of the application starts, is completed and stopped.).
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Saladi with the invention of Tsirkin9956, for the purpose of detecting the completion of an initialization stage to create a data structure. By doing this, the system may start with in a known, clean data structure for the deduplication process.

As per claim 18, Tsirkin9956 in view of Saladi further teaches the first plurality of memory pages of the data structure are indexed by memory page contents (Tsirkin9956: Fig. 2: Element 208; Par. [0019]: the data structure 208 is indexed by contents stored in the memory pages).

As per claim 19, Tsirkin9956 in view of Saladi teaches the processing device is further to: write-protect the first plurality of memory pages referenced by the data structure (Tsirkin9956: Fig. 2: Elements 208 and 214; Par. [0057]: the processor may write protect the first plurality of memory pages referenced by the data structure 208).


Claims 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin9956, in view of Saladi, and further in view of Kenchammana (US Patent No. 10021218) (hereinafter Ken).

As per claim 11, Tsirkin9956 teaches a system comprising:
a memory (Tsirkin9956: Fig. 1: Element 108: a memory); 
and a processing device operatively coupled to the memory (Tsirkin9956: Fig. 1: Elements 106 and 108; Par. [0028]: The processor 106 or Central Processing Unit (e.g. a processing device) is coupled to memory 108);
wherein the processing device is to:
start a first instance of an application on a host computer system (Tsirkin9956: Fig. 1: Element 102 and 114; Par. [0002]: starting the first instance of an application (e.g. run by the first virtual machine 114) on a host machine 102 (e.g. the host computer system));
identify, among the first plurality of memory pages referenced by the data structure, a second memory page identical to the first memory page (Tsirkin9956: Fig. 1: Elements 112 and 114; Fig. 2: Elements 208, 212 and 214; Par. [0053]: identifying among the first plurality of memory pages stored in the data structure 208, the second memory page 212 (e.g. associated with the second virtual machine 112) identical to the first memory page 214 (e.g. associated with the first virtual machine 114));
modify a pointer referencing the first memory page to reference the second memory page (Tsirkin9956: Fig. 1: Element 114; Fig. 2: Elements 212 and 214; Par. [0003]: modifying a page table entry (e.g. a pointer) of the first memory page 214 to point to the second memory page 212);
and release the first memory page (Tsirkin9956:  Fig. 2: Element 214; Par. [0003]: remove the first memory page 214).
Tsirkin9956 does not teach being responsive to detecting that the first instance completed an initialization stage, to create a data structure referencing a first plurality of memory pages created by the first instance of the application;
, preventing the first instance from storing user-specific data by, stopping the first instance of the application prior to the first instance of the application receiving variable input data (Saladi: Fig. 2A: Elements 210 and 275; Par. [0016]: the parent VM 210 (e.g. the first virtual machine running the first instance of the application and containing the first plurality of memory pages) executes the sequence of commands including initialization sequence or reset sequence; Par. [0049]: upon completion of the sequence of commands (e.g. the completion of the initialization stage by the first instance or after the initialization), the parent VM 210 may generate the result 275 (e.g. a data structure). The initialization of the application starts, is completed and stopped.).
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Saladi with the invention of Tsirkin9956, for the purpose of detecting the completion of an initialization stage to create a data structure. By doing this, the system may start with in a known, clean data structure for the deduplication process. 
	Tsirkin9956 in view of Saladi do not teach to run a background process to identify a first memory page associated with the application.
             However, Ken teaches to run a background process to identify a first memory page associated with the application (Ken: Column2: lines 15-19: the processor may run background deduplication (e.g. background process) includes a background task (e.g. the application) scanning for duplicate block (e.g. the first memory page)).
		Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Ken with the invention of Tsirkin9956 in view of 

As per claim 12, Tsirkin9956 in view of Saladi and Ken further teaches the data structure is indexed by memory page contents (Tsirkin9956: Fig. 2: Element 208; Par. [0019]: the data structure 208 is indexed by contents stored in memory pages).

As per claim 13, Tsirkin9956 in view of Saladi and Ken further teaches to write-protect the first plurality of memory pages referenced by the data structure (Tsirkin9956: Fig. 2: Element 208; Par. [0057]: the processor may write protect the first plurality of memory pages referenced by the data structure 208).

As per claim 14, Tsirkin9956 in view of Saladi and Ken further teaches that the process is at least one of a virtual machine, a container, or a process running on the host computer system  (Tsirkin9956: Fig. 1: Elements 102, 114; Par. [0002]: the virtual machine 114 may run on the host machine 102 (e.g. the host computer system)).

As per claim 15, Tsirkin9956 in view of Saladi and Ken further teaches to modify a page table entry associated with the first memory page (Tsirkin9956: Fig. 1: Element 114; Fig. 1: Element 114; Fig. 2: Element 214; Par. [0003]: modifying a page table entry (e.g. a pointer) of the first memory page 214);

As per claim 16, Tsirkin9956 in view of Saladi and Ken further teaches to release the first memory page, the processing device is further to deallocate memory blocks occupied by the first (Tsirkin9956: Fig. 2; Element 214: Par. [0060]: the processor may determine if the first memory page 214 that is no longer referenced and thus, may be discarded and freed to store other data (e.g. deallocating first the memory page).

As per claim 20, Tsirkin9956 in view of Saladi does not teach the data structure further comprises a plurality of hash values.
However, Ken teaches the data structure further comprises a plurality of hash values (Ken: Column 9: lines 6-14: the data structure is organized in a hash table that is accessed by a hash key including the list of virtual addresses (e.g. a plurality of hash values)).
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Ken with the invention of Tsirkin9956 in view of Saladi, for the purpose of storing data structure with a plurality of hash values so that the system may map virtual addresses to unique identifiers other than to a physical addresses.

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. The argument pertaining to the new claim amendments have been addressed in the appropriate claim rejections above.
The examiner has rejected this limitation in the same manner as in previous actions for the following reasons. The new claim limitation does not specifically state what the term “stopping” entails. Is just a stage of the application instance being stopped (initialization), idle, terminated or something else considered a stopped instance. Further the claims are not specific as to what “variable input data” is. Is this data any data that can change, just some piece of data that can change or something else. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136